MEMORANDUM OF DECISION.
Alden Gordon appeals from a judgment of the Superior Court, Franklin County, that affirmed the judgment of the District Court, Farmington, awarding Timothy Mor-rill the sum of $590.39 in a small claims action, 14 M.R.S.A. §§ 7481-7485 (Supp. 1984). Our careful review of the record reveals no factual finding that is clearly erroneous, Harmon v. Emerson, 425 A.2d 978 (Me.1981) and no error of law affecting the validity of the judgment, Boothbay Register, Inc. v. Murphy, 415 A.2d 1079 (Me.1980).
The entry is:
Judgment affirmed.
All concurring.